Title: To Thomas Jefferson from William Phillips, 16 December 1779
From: Phillips, William
To: Jefferson, Thomas


New York, 16 Dec. 1779. A flag-of-truce vessel brings this letter, together with food and stores for the Convention troops. To save expense it is desirable that the flag vessel “be permitted to go up the James River as far as possible to discharge her cargo.” Capt. Farquhar of the 20th Regt., who comes with the flag, brings a supply of money and will need an escort from the vessel to Charlottesville. Farquhar wishes to spend some time with his friends among the Convention troops; and another passenger, the wife of Lt. Maxwell, comes to stay with her husband, who is a prisoner at Charlottesville. Letters for officers at the Barracks are enclosed for forwarding.
